Citation Nr: 0814641	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Byron Rhodes, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Surviving spouse; minister


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 and January 
1970.  The veteran died in July 2004, and the appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North little Rock, Arkansas.  The appellant was notified of 
the February 2005 rating decision, which had been originally 
sent to another claimant, in June 2006.  The appellant's 
disagreement with this rating decision led to this appeal.

The appellant testified before the undersigned Acting 
Veterans Law Judge in February 2008.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  At the time of the hearing, the appellant 
submitted additional evidence.  She waived initial 
consideration of this evidence by the agency of original 
jurisdiction (AOJ), the RO in this case.  See 38 C.F.R. 
§ 20.1304(c).

In April 2008, a motion to advance the appellant's appeal on 
the docket was granted.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The death certificate indicates that the immediate cause 
of death was aortic transection; the record indicates that 
the veteran's death was due to injuries following a motor 
vehicle collision.

3.  The preponderance of the evidence indicates that the 
veteran's death was an accident; the record lack competent 
evidence that links the veteran's death to a service-
connected disability.

4.  At the time of his death, the veteran had an application 
to reopen a previously denied claim for service connection 
for an acquired psychiatric disorder, to include PTSD, 
pending.

5.  Evidence obtained since the March 1990 Board decision 
denying service connection for an acquired psychiatric 
disorder, to include PTSD, is new and material. 

6.  At the time of his death, the record did not include a 
verified stressor nor a diagnosis of PTSD based on a verified 
stressor, nor is there evidence of a nexus between another 
diagnosed acquired psychiatric disorder and service.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.312 (2007).

2.  The Board's March 1990 decision is final regarding 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. § 7266 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1104-20.1105 (2007).

3.  New and material evidence has been received regarding 
service connection for an acquired psychiatric disorder, to 
include PTSD, since the March 1990 decision, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

4.  For purposes of entitlement to accrued benefits, service 
connection for PTSD or another acquired psychiatric disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 5121 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In a letter dated in December 2006, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claims, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
notes that the appellant was not provided with a VCAA letter  
that informed her of how to establish an effective date as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds, however, that the 
appellant is not prejudiced in this case as her claims are 
for entitlement to service connection for the cause of the 
veteran's death and for accrued benefits.  She was given 
specific notice with respect to the elements of a claim for 
service connection for the cause of death and for accrued 
benefits and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefits.  Thus, the Board finds that VA met its 
duty to notify the appellant of her rights and 
responsibilities under the VCAA.

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  After review of the December 2006 VCAA 
notification letter, the Board finds that it is not necessary 
to remand the claim to send the appellant further 
notification pursuant to Hupp.  The veteran was not service 
connected for any disabilities during his lifetime.  The 
appellant's argument on appeal regarding the cause of the 
veteran's death and its relationship to a disability she 
contends is related to service is very specific.  The 
appellant has shown knowledge of the evidence needed to 
support this claim during the appeal, including during the 
February 2008 Board hearing.  Therefore, the Board finds that 
any notification error in this regard is non-prejudicial to 
the appellant's appeal because the appellant had actual 
knowledge of the what was needed to substantiate the claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, the VCAA letter noted above was 
issued after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
February 2007 statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006), citing Mayfield v. Nicholson, 444 F.3d 1328, 
133-34 (Fed. Cir. 2006).

While the appellant does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board notes that VA did not 
obtain a VA opinion regarding whether the veteran's death was 
attributable to service.  In Delarosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008), the Federal Circuit held that the VA law 
provision regarding when to provide a VA opinion, 38 U.S.C.A. 
§ 5103A(d), did not apply to a claim for dependency and 
indemnity compensation (DIC), such as the claim for service 
connection for the cause of the veteran's death currently 
before the Board.  Instead, VA needs to make reasonable 
efforts to assist the appellant in obtaining a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  See 38 U.S.C.A. 
§ 5103A(a).  In this case, the record contains the police 
report of the motor vehicle collision in which the veteran 
was killed as a pedestrian.  The appellant has asserted that 
the veteran's PTSD was service connected, and that this 
disability led the veteran to enter the road during a 
"flashback" - leading to his death.  There is no medical 
evidence of record that the veteran's death was due to a 
psychiatric disability, to include being caused by a 
flashback.  The death certificate indicates that the 
veteran's death was an accident and the police report 
indicates that the veteran was trying to cross the road at 
the time of his death.  In addition, the appellant asserted 
that the veteran had exposure to an herbicide agent, to 
include Agent Orange, and that this led to prostate cancers 
and respiratory cancer.  The appellant did not specify and 
the record does not provide an indication, however, of how 
these disabilities led to the veteran's death.  As the record 
lacks medical evidence that provides any indication that his 
death was due to a psychiatric disability, such as PTSD, or 
other service-connected disability, the Board finds that VA 
is not required to obtain an opinion under 38 U.S.C.A. 
§ 5103A(a).  The Board further notes that the veteran was not 
service connected for any psychiatric disabilities at the 
time of his death, to include PTSD, and that, in the instant 
decision, the Board denies service connection for a 
psychiatric disability, to include PTSD, on an accrued basis.

The Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained, including the police report regarding the veteran's 
death.  The Board notes that the claims file includes some 
records from the Social Security Administration (SSA).  
Review of these records, however, reveals that there are 
additional SSA records that are not of file.  The Board has 
considered the holding of Tetro v. Gober, 14 Vet .App. 110 
(2000), and other cases, wherein the Court held that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists.  In the December 2006 VCAA letter, however, the 
appellant was advised by the RO of the type of evidence 
needed to substantiate her claim for service connection for 
the veteran's cause of death, and of her responsibility to 
identify or submit any evidence she believed to be relevant 
to the claim.  She was also advised that VA would assist her 
in obtaining relevant evidence, including records of other 
Federal agencies, such as the SSA.  She has never identified 
records of SSA as being relevant, nor has she requested that 
VA obtain these records.  38 U.S.C.A. § 5103A..  The Board 
further notes that the principle reason for the denial of the 
claim for service connection for the cause of death was that 
there is no evidence that links the veteran's death to a 
psychiatric disability.  The Board highlights that this is no 
reasonable possibility that the SSA records in question would 
be relevant to circumstances of the veteran's death.  
Therefore, the Board finds that a remand to obtain these 
records is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Legal Criteria:  Cause of Death

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  See 38 U.S.C.A. § 1110.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct, to include the abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also 
VAOPGPREC 2-97.  38 C.F.R. § 3.301(c)(3) provides that the 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.

The law has consistently precluded direct service connection 
for alcohol and drug abuse.  The Federal Circuit, however, 
has held that there can be service connection for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may 
be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.  Where drugs are 
used for therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
See 38 C.F.R. § 3.301(c)(3).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  See 38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  See 38 C.F.R. § 
3.302(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background:  Cause of Death

The appellant contends that the veteran had PTSD due to 
service, and symptoms of this disability led to the veteran's 
death.  In her testimony before the Board, the appellant 
testified as to the behavioral changes service caused in the 
veteran.  The appellant also reported the circumstances of 
the veteran's service, as related to the appellant by the 
veteran, including that the veteran engaged in combat, 
witnessed deaths, and killed enemy soldiers while serving in 
Korea, during the Vietnam era.  

The appellant contended during her testimony that the 
veteran's PTSD caused flashbacks, and that during one of 
these flashbacks he entered the road, leading to his death 
when he was hit by a motor vehicle.  The appellant also 
stated that the veteran "was giving up on life" and 
indicated that he put his hands up prior to his death.  The 
Board considers this an assertion that the veteran's death 
was due to a suicide, caused by psychiatric disability, and 
that the veteran put his hand up to symbolically indicate 
that he had "given up on life."  

In her notice of disagreement, the appellant indicated that 
the veteran had "turned to alcohol" as a result of VA 
denying his claims.  During the Board testimony, the 
appellant was asked to describe how the veteran was for the 
last month of his life.  She responded that he was not drunk 
and indicated that he did not have a drinking history, but 
again noted that he drank due to his reaction to the denials 
of benefits from VA.

The appellant also noted that a copy of the veteran's DD Form 
214 had blocked out portions, and contended that this was 
indication that VA was hiding evidence.  In this regard, the 
Board notes that the record contains un-redacted copies of 
the DD Form 214.  Review of this document does not indicate 
evidence that the veteran engaged in combat.  

The appellant also testified that the veteran was exposed to 
herbicide agents, specifically Agent Orange, during service, 
and that this exposure led to the development of prostate and 
respiratory cancer.  See 38 C.F.R. §§ 3.307, 3.309.

The record now also contains lay statements from individuals 
who knew the veteran.  These statement include contentions 
that the veteran had PTSD due to service and that he was 
exposed to herbicide agents.

The certificate of death indicates that the immediate cause 
of death was aortic transection.  The manner of death was 
indicated to be an accident.  The certificate also indicates 
that the injury occurred due to the veteran being hit by a 
car.  A motor vehicle collision report of record documents 
the incident.  The police officer completing the report noted 
that he had received a complaint from a citizen after the 
veteran was struck in the middle of a state highway.  The 
driver of the vehicle first blew over the legal alcohol limit 
but later was found to have a lower blood alcohol level.  The 
record indicates that the driver was not cited or arrested.  
The driver stated the he looked away from the road and when 
he turned back he saw the veteran standing in the roadway.  
He tried to stop but could not stop in time.  The veteran put 
up his hands and was struck by the vehicle.  The police 
officer reported that witnesses stated they saw the veteran 
attempting to cross the streets and that he was attempting to 
go from a McDonald's parking lot to another restaurant's 
parking lot.  The report also indicates that the driver and 
the veteran were seen at a liquor store prior to the 
incident.  A liquor store employee stated that the veteran 
appeared very intoxicated and she refused to sell him 
alcohol.  The veteran's blood alcohol level is not of record.

Service medical records do not indicate any treatment for a 
psychiatric disability.  

In a September 1984 VA treatment record, a clinician 
diagnosed the veteran as having an alcohol abuse disability.  
In October 1988, the veteran underwent a VA psychiatric 
examination.  The examiner diagnosed dysthymia and a history 
of alcohol abuse.  The examiner noted that the veteran gave 
some symptomatology compatible with PTSD, but his reaction 
was quite minimal at the time of the interview.  He also 
noted that the veteran dated his drinking problems to his war 
experience.

In a September 1998 letter, a clinician documented that the 
veteran had been diagnosed as having alcohol and cocaine 
abuse, and that he had been in recovery from chemical 
dependency for approximately one year.  He indicated that the 
veteran had demonstrated symptoms of major depression with 
psychotic features as well as PTSD, and that he attempted to 
deal by using drugs.  He further indicated that the veteran 
had nightmares and occasional flashbacks from military 
service and was in counseling for PTSD.

A private treatment record dated in December 1999 indicates 
that the veteran was admitted to a hospital secondary to 
threats to his mother and brother.  Diagnoses were an ethanol 
induced mood disorder and that he was depressed.  The record 
includes a January 2000 order of involuntary admission, 
signed by a probate judge, directing that the veteran be 
admitted for treatment.  The order indicates that there was 
clear and convincing evidence that the veteran had a mental 
illness and that he posed a clear and present danger to 
himself.  In a January 2001 VA treatment record, a clinician 
documented that the veteran had a history of major 
depression.  Review of SSA records dated in December 2001 
indicate that the veteran was found to have severe 
impairments, including depression and PTSD.  

In an April 2003 record, the veteran was noted to have 
continued chronic thoughts of harm to others, but the 
clinician completing this record indicated that the veteran 
had no intent and that this appeared to be a lifelong 
symptom.  The Board notes that in a January 2004 letter the 
veteran's brother had requested that VA find the veteran 
incompetent, noting that the veteran was always drunk when he 
saw him.  In a May 2004 treatment record, the veteran was 
diagnosed as having paranoid schizophrenia, and that he had a 
history of marijuana, cocaine and alcohol dependence.  

Analysis:  Cause of Death

The Board finds that service connection for the cause of the 
veteran's death is not warranted.  The Board first highlights 
that the appellant has asserted that the veteran was exposed 
to an herbicide agent during service and that he had cancer 
of the respiratory system and prostate.  The appellant, 
however, has not indicated how these disabilities led to his 
death, which the record shows was due to a motor vehicle 
collision.

The appellant main contention put forth during her testimony 
is that the veteran had PTSD due to service and that the 
veteran walked out into traffic during a flashback, leading 
to his death.  Below, when discussing entitlement to accrued 
benefits, the Board will further discuss whether service 
connection for PTSD is warranted.  .  Here, however, the 
Board will limit its discussion to whether the veteran had 
PTSD that led to his death.  The Board notes that the 
decision in a claim for service connection for the veteran's 
cause of death is made without regard to the denial of 
service connection benefits during the veteran's lifetime.  
See  38 C.F.R. § 20.1106

The Board notes that the record contains evidence that the 
veteran was diagnosed as having multiple psychiatric 
problems, and had been treated at various times in his life 
for psychiatric disabilities, including PTSD, as well as drug 
and alcohol dependence.  The veteran was not service 
connected for any disabilities during his lifetime.

While the Board has fully evaluated the appellant's 
statements, the Board notes that the appellant did not 
witness the motor vehicle collision.  The report completed 
after this collision by a police officer, after he 
interviewed the driver of the vehicle and witnesses, does not 
provide any evidence that the veteran was experiencing a 
flashback.  The appellant indicated that the veteran's raised 
hands was a sign that he had given up on life.  The accident 
report, however, provides no basis for this finding.  The 
report indicates that the veteran was attempting to cross the 
street.  The certificate of death indicates that the 
veteran's death was an accident.  .  There is no medical 
evidence that the veteran's death was a suicide.  The Board 
finds that the certificate of death and motor vehicle 
collision report are of substantial probative value and are 
the most probative evidence of record

The Board is cognizant that the police report indicated that 
the veteran was noted to be visibly intoxicated at the time 
of his death.  The Board notes that although there is some 
evidence of record that the veteran began drinking during 
service direct service connection for alcohol abuse is 
prohibited.  See 38 C.F.R. § 3.301.  

Although service connection is allowed on a secondary basis 
if there is clear medical evidence that indicates that the 
psychiatric disability caused the alcohol abuse, the 
appellant has not specifically asserted that the veteran's 
PTSD caused him to become intoxicated.  Instead, she asserted 
that he drank alcohol because of denials of service 
connection by VA.  This is not a basis for service 
connection.  

The Board is also cognizant that the record contains a 
September 1998 private opinion letter that indicates that the 
veteran had attempted to deal with his major depression with 
psychotic feature as well as PTSD by using drugs.  The Board 
notes, however, that this opinion does not indicate 
specifically, although it can be inferred, that the veteran's 
PTSD alone caused the veteran to become dependent upon 
alcohol.  In addition, as noted above, the appellant has 
indicated that the veteran did not have a drinking problem 
due to his PTSD.  In the May 2004 VA treatment record noted 
above, the veteran was noted to have a history of alcohol 
dependence, and the clinician did not indicate that the 
veteran had a current or active dependence.  There is no 
medical evidence that the veteran's intoxication, or relapse 
of alcohol dependence at the time of his death, was due to 
PTSD.  Further, although the police report indicates that the 
veteran was intoxicated at the time of his death, neither the 
report nor the certificate of death indicate that the 
accident was due to or caused by the veteran's intoxication 
at the time of his death.

After consideration of the different theories of causation 
presented in this case, the Board cannot find a link between 
the veteran's death, which was found to be accidental, and 
the veteran's service.  Thus, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for the cause 
of the veteran's death must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Factual Background, Legal Criteria and Analysis:  Accrued 
Benefits

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  See 38 C.F.R. 
§ 3.1000(d)(4).  

The Board finds it useful to summarize pertinent procedural 
history.  In a March 1990 decision, the Board denied service 
connection for an acquired psychiatric disorder, including 
PTSD.  Although the veteran sought review from the Court, his 
appeal was found to be untimely.  In September 1998, the 
veteran filed a new claim for benefits, asserting that he had 
a major depressive disorder with psychotic features and PTSD.  
The RO denied the claim for service connection for these 
disabilities in a March 1999 rating decision.  The veteran 
filed a notice of disagreement, and was issued a statement of 
the case in February 2000.  Later in February 2000, a 
substantive appeal (VA Form 9) was submitted.  It appears 
that it was written and submitted by someone other than the 
veteran or his representative, but it does contain a 
signature of the veteran (the Board notes that the signature 
is dated approximately a year prior to the submission of the 
substantive appeal).  The RO did not consider this a properly 
filed substantive appeal, and thus the appeal was not 
forwarded to the Board.  See 38 C.F.R. § 20.301.  
Subsequently, in May 2002, the RO issued a rating decision 
that found new and material evidence had not been submitted 
to reopen claims for dysthymia and PTSD.  The veteran did not 
appeal this decision.

Although the RO at the time of the submission of the February 
2000 substantive appeal found that it was not properly 
submitted, in the present appeal the RO has found that the 
veteran did perfect an appeal.  In the interest of fully 
evaluating the merits of the appellant's appeal, the Board 
will not disrupt this finding.  Therefore, as the veteran, at 
the time of his death, had a perfected appeal to the Board 
that had not been adjudicated, the Board will now adjudicate 
the claim for service connection for a psychiatric disorder, 
to include PTSD.  As a claim for service connection for a 
psychiatric disorder, including PTSD, had previously been 
denied by a final decision of the Board in March 1990, the 
Board must first find whether new and material evidence has 
been submitted.  38 U.S.C.A. § 7266; 38 C.F.R. §§ 3.160(d), 
20.1104-20.1105.

In this regard, the Board notes that regardless of the RO's 
action regarding reopening a veteran's claim, the Board must 
independently address the issue of reopening the previously 
denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) (the Board does not have jurisdiction to review the 
claim on a de novo basis in the absence of a finding that new 
and material evidence has been submitted).  In this case, the 
RO had found that no new and material evidence had been 
submitted.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

For claims filed prior to August 29, 2001, such as the 
veteran's claim from which this claim for accrued benefits 
stems, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001).  With these considerations, the 
Board must now review all of the evidence which had been 
submitted by the veteran or otherwise associated with the 
claims file after the March 1990 decision, but before his 
death.  See 38 C.F.R. § 3.1000.  

In the March 1990 decision, the Board found that the record 
failed to establish that the veteran had an acquired 
psychiatric disorder in service or until many years 
thereafter.  In addition, the Board found that the veteran 
did not have a diagnosis of PTSD.

Since the March 1990 decision but before the veteran's death, 
additional evidence was associated with the claims file.  
This evidence was outlined above.  It includes evidence that 
the veteran had been diagnosed as having PTSD and that he had 
been diagnosed as having additional psychiatric disorders.  
The Board finds that as the claim for service connection had 
been denied, in part, due to the veteran not having a 
diagnosis of PTSD, this evidence is new and material.  As the 
March 1990 Board decision treated the claim for service 
connection for an acquired psychiatric disability (other than 
PTSD), as part of the same claim, the Board finds that the 
entire claim is reopened.  Therefore, the claim for service 
connection for an acquired psychiatric disability, to include 
PTSD, is reopened, for purposes of accrued benefits. 

The Board will now consider the claim for service connection 
for an acquired psychiatric disability, to include PTSD, on 
the merits, for purposes of accrued benefits.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently had a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  See 
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of PTSD is 
a question of fact for medical professionals and whether the 
evidence establishes the occurrence of stressors is a 
question of fact for adjudicators.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

As noted above, a claim for accrued benefits is based on 
evidence in the file at date of death.  The evidence outlined 
above includes some evidence that the veteran has been 
diagnosed as having PTSD.  Although the veteran asserted that 
he engaged in combat during service, review of the claims 
file, to include his personnel records and medals received, 
does not include objective evidence that he engaged in 
combat.  As the evidence does not indicate that the veteran 
engaged in combat, the stressors that the veteran asserted 
during his life that led to his PTSD must be collaborated.  
The veteran's asserted stressors included:  1) people dying 
in a foxhole next to the veteran ; 2) killing people for "no 
reason"; and 3) the process of being inducted and being in 
the service.  

The Board finds that there is no evidence that collaborates 
that the veteran killed others during service or witnessed 
others dying.  Regarding the asserted stressor of being 
inducted and being in the service, the Board finds that this 
is not a specific event.  More importantly, the Board notes 
that service connection requires a link between current 
symptoms and the stressor.  In this case, the evidence of 
record indicating that the veteran had PTSD does not indicate 
the specific stressor or stressors that caused the PTSD.  As 
there is no medical evidence of a link between the diagnosis 
of PTSD and an in-service stressor, the Board finds that 
service connection for PTSD is not warranted.  

Regarding service connection for an acquired psychiatric 
disability, other than PTSD, the Board notes that in a March 
1968 report of medical history, completed prior to induction, 
the veteran indicated that he had a history of nervous 
trouble.  Service medical records dated from the time of his 
service, however, does not indicate that the veteran was 
treated for or diagnosed as having any psychiatric 
disability, and the veteran did not mark that he had a 
history of nervous trouble in subsequent reports of medical 
history that he completed.  Therefore, although the record 
includes evidence that the veteran was diagnosed have having 
multiple psychiatric disabilities during his lifetime, there 
is no medical evidence that these disabilities began or were 
aggravated by service or medical evidence that linked a 
psychiatric disability diagnosis to service.

Although the Board reviewed the veteran's statements during 
his lifetime asserting that he had a psychiatric disability 
that was somehow related to service, the Board notes that the 
veteran had not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion did not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

After consideration of the evidence of file at the time of 
the veteran's death, the Board cannot find that the veteran 
had an acquired psychiatric disability, to include PTSD, 
attributable to service.  Thus, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for an acquired psychiatric 
disability, to include PTSD, must be denied upon the merits, 
for purposes of accrued benefits.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is reopened.

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


